

 S1158 ENR: Elie Wiesel Genocide and Atrocities Prevention Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1158IN THE SENATE OF THE UNITED STATESAN ACTTo help prevent acts of genocide and other atrocity crimes, which threaten national and
			 international security, by enhancing United States Government capacities
 to prevent, mitigate, and respond to such crises.1.Short titleThis Act may be cited as the Elie Wiesel Genocide and Atrocities Prevention Act of 2018.2.Sense of congressIt is the sense of Congress that the United States Government’s efforts at atrocity prevention and response through interagency coordination, such as the Atrocities Prevention Board (referred to in this Act as the Board) or successor entity are critically important, and that appropriate officials of the United States Government should—(1)meet regularly to monitor developments throughout the world that heighten the risk of atrocities;(2)identify any gaps in United States foreign policy concerning regions or particular countries related to atrocity prevention and response;(3)facilitate the development and implementation of policies to enhance the capacity of the United States to prevent and respond to atrocities worldwide;(4)provide the President and Congress with recommendations to improve policies, programs, resources, and tools related to atrocity prevention and response;(5)conduct outreach, including consultations, not less frequently than biannually, with representatives of nongovernmental organizations and civil society dedicated to atrocity prevention and response;(6)operate with regular consultation and participation of designated interagency representatives of relevant Federal agencies, executive departments, or offices; and(7)ensure resources are made available for the policies, programs, and tools related to atrocity prevention and response.3.Statement of policyIt shall be the policy of the United States to—(1)regard the prevention of atrocities as in its national interest;(2)work with partners and allies, including to build their capacity, and enhance the capacity of the United States, to identify, prevent, and respond to the causes of atrocities, including insecurity, mass displacement, violent conflict, and other conditions that may lead to such atrocities; and(3)pursue a United States Government-wide strategy to identify, prevent, and respond to the risk of atrocities by—(A)strengthening the diplomatic, risk analysis and monitoring, strategic planning, early warning, and response capacities of the Government;(B)improving the use of foreign assistance to respond early, effectively, and urgently in order to address the causes of atrocities;(C)strengthening diplomatic response and the effective use of foreign assistance to support appropriate transitional justice measures, including criminal accountability, for past atrocities;(D)supporting and strengthening local civil society, including human rights defenders and others working to help prevent and respond to atrocities;(E)promoting financial transparency and enhancing anti-corruption initiatives as part of addressing causes of conditions that may lead to atrocities; and(F)employing a variety of unilateral, bilateral, and multilateral means to prevent and respond to atrocities by—(i)placing a high priority on timely, preventive diplomatic efforts; and(ii)exercising leadership in promoting international efforts to prevent atrocities.4.Training of foreign service officers in conflict and atrocities preventionSection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended in subsection (a)(1)—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(D)for Foreign Service Officers who will be assigned to a country experiencing or at risk of mass atrocities, as determined by the Secretary of State, in consultation with the Director of National Intelligence and relevant civil society organizations, instruction on recognizing patterns of escalation and early warning signs of potential atrocities, and methods of preventing and responding to atrocities, including conflict assessment methods, peacebuilding, mediation for prevention, early action and response, and appropriate transitional justice measures to address atrocities..5.Reports(a)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter for the following six years, the President shall transmit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report, with a classified annex if necessary, that includes—(1)a review, in consultation with appropriate interagency representatives, including the Board, consisting of a detailed description of—(A)current efforts to prevent and respond to atrocities, based on United States and locally identified indicators, including an analysis of capacities and constraints for interagency detection, early warning and response, information-sharing, contingency planning, and coordination;(B)recommendations to further strengthen United States capabilities described in subparagraph (A);(C)funding expended by relevant Federal departments and agencies on atrocities prevention activities, including appropriate transitional justice measures and the legal, procedural, and resource constraints faced by the Department of State and the United States Agency for International Development throughout respective budgeting, strategic planning, and management cycles regarding support for atrocity prevention activities;(D)a global assessment of ongoing atrocities, including the findings of such assessment and, where relevant, the efficacy of any steps taken by the Board or relevant Federal agency to respond to such atrocities;(E)countries and regions at risk of atrocities, including a description of specific risk factors, at-risk groups, and likely scenarios in which atrocities would occur; and(F)the atrocities prevention training for Foreign Service officers authorized under subparagraph (D) of section 708(a)(1) of the Foreign Service Act of 1980, as added by section 4;(2)recommendations to ensure shared responsibility by—(A)enhancing multilateral mechanisms for preventing atrocities, including strengthening the role of international organizations and international financial institutions in conflict prevention, mitigation, and response; and(B)strengthening relevant regional organizations;(3)the implementation status of the recommendations contained in the previous review required by this section; and(4)identification of the Federal agencies and civil society, academic, and nongovernmental organizations and institutions consulted for preparation of such report.(b)Consideration of recommendationsThe preparation of the report required by subsection (a) shall include a consideration of analysis, reporting, and policy recommendations to prevent and respond to atrocities produced by civil society, academic, and other nongovernmental organizations and institutions.(c)Availability to CongressThe report required by subsection (a) shall be made available to all members of Congress.6.DefinitionsIn this Act—(1)the term genocide means an offense under subsection (a) of section 1091 of title 18, United States Code;(2)the term atrocities means war crimes, crimes against humanity, and genocide;(3)the term transitional justice means the range of judicial, nonjudicial, formal, informal, retributive, and restorative measures employed by countries transitioning out of armed conflict or repressive regimes to redress legacies of atrocities and to promote long-term, sustainable peace; and(4)the term war crime has the meaning given the term in section 2441(c) of title 18, United States Code.7.Rule of constructionNothing in this Act shall be construed as authorizing the use of military force.Speaker of the House of RepresentativesVice President of the United States and President of the Senate